UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7415



RAY DERWOOD SIZEMORE,

                                              Plaintiff - Appellant,

          versus


NICHOLAS J. HUN, West Virginia Division of
Corrections; WILLIAM C. DUNCIL, Warden, Hut-
tonsville Correctional Center; J. N. LILLER,
Warden, Pruntytown Correctional Center; ROY
WHITE, Medical Director, Huttonsville Correc-
tional Center; GENE HARLOW, M.D., Pruntytown
Correctional Center; EARNEST HART, M.D., Hut-
tonsville Correctional Center; MOOSA KISMET,
M.D., Huttonsville Correctional Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-97-6-2)


Submitted:   November 19, 1998            Decided:   December 3, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Ray Derwood Sizemore, Appellant Pro Se. Leslie K. Kiser, WEST VIR-
GINIA DEPARTMENT OF CORRECTIONS, Charleston, West Virginia; Mark
Sheridan Brennan, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have re-

viewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Sizemore v. Hun, No. CA-97-6-2 (N.D.W. Va. Sept. 4,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2